Case: 13-11614   Date Filed: 10/29/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                              _____________

                             No. 13-11614
                         Non-Argument Calendar
                            _____________

                   D. C. Docket No. 9:10-cv-80769-KAM

RICHARD JAIMES,

                                                      Plaintiff-Appellee,

                                   versus

GEICO GENERAL INSURANCE COMPANY,
a corporation,

                                                      Defendant-Appellant.

                             ______________

                Appeal from the United States District Court
                    for the Southern District of Florida
                             ______________

                             (October 29, 2013)

Before DUBINA, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-11614    Date Filed: 10/29/2013   Page: 2 of 2


      This appeal involves attorneys’ fees. Defendant-Appellant GEICO General

Insurance Company’s (“GEICO”) sole argument on appeal is that if the final

judgment entered by the district court is vacated as requested by GEICO in appeal

No. 124427, the award of attorneys’ fees to Appellee Richard Jaimes (“Jaimes”)

should likewise be vacated. Because our court has affirmed the final judgment in

appeal No. 12-14427, see Jaimes v. GEICO General Insurance Co., Nos. 12-14427

& 13-10847 (11th Cir. Aug. 15, 2013), we also affirm the district court’s order

awarding attorneys’ fees to Jaimes in the present appeal (No. 13-11614).

AFFIRMED.




                                         2